 In theMatter of SHARTLE BROThIERS MACHINE COMPANYandINTERNATIONALASSOCIATIONOF MACHINISTS(A. F. of L.),CaseNa. 9-CD008.Decided February12, 1945DECISIONANDORDEROn July 27,1944, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent had en-gaged in, and was engaging in, certain unfair labor practices, andrecommending that it cease., and desist therefrom and take certainaffirmative action, as set forth in a copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a brief in support of the exceptions.Theparties were afforded an opportunity to participate in oral argumentbefore the Board in Washington, D. C., on December 7, 1944, but noneof the parties appeared.The Board has reviewed the rulings on motions and on objectionsto the admission of evidence made by the Trial Examiner at the hear-ing, and finds that no prejudicial error was committed.The rulingsare hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand brief, and the entire record, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, except insofaras they are inconsistent with our findings and order hereinafter setforth.1.At the hearing, counsel for the respondent, on several occasions,moved for a separation of witnesses, which motions were denied by.the Trial Examiner.The respondent has excepted to these rulings.While we believe it would have been better practice to have grantedthe motions for the separation of witnesses, it is clear, and we find,that the Trial Examiner's rulings denying such motions did not con-stitute prejudicial error.In this connection, we note, among otherthings, that Vice-President Bridge himself admitted that he engagedCf.N. L. R. B. v. Burke Machine Tool Company, 133 F.(2d) 618 (C. C. A. 6) ; andN. L. R. B. v. Quality and Service Laundry,131 F. (2d) 182 (C. C. A. 4), cert. den., 318U. S. 775.60 N. L. R. B., No. 103.533 534DECISIONSOF NATIONALLABOR RELATIONS BOARDin certain conduct, such as the interrogation of employees as to theirunion interest and activities and the making -of various anti-unionremarks to them,2 which we find to be violative of Section 8 (1) ofthe Act.-2.We agree with the Trial- Examiner's conclusion, that the respond-ent engaged in unfair labor practices within the meaning of Section8 (1) of the Act.We base our finding to this effect upon the actsand statementsof the respondent set forth below.In February 1944, Vice-President Bridge interviewed 3 individuallymachine operators and asked them whether they were members of orwereinterested in the Union,4 and whether they expected to deriveany benefits, including a pay raise, from unionization.Bridge alsotold them that he thought that the employees could do better withouta union, and that they might lose privileges then enjoyed if the Unioncame in; that he was opposed to the organization of the machineoperators alone, and that he would "fight the Union as hard as hecould"; that the respondent would "stand by the man that stuck bythe Company"; that union activity was detrimental to the war effort;that the employees should defer their attempts at unionization until therespondent's employees in the armed forces returned; that employeesshould feel free "to come to him and discuss problems"; and thatBridge "could take certain men out of the shop in order to beat theUnion and that he would, if necessary, discharge individual em-ployees."In February 1944, Bridge also stated to the employees oftheWelding Shop that he was opposed to the organization of only2 Thus, Vice-President Bridge testified that during his interviews with various employees,he inquired as to "each and every man's opinion...with respect to the unionactivities" ;that the "subject of the attempted organization..among the machine operators" wasdiscussed in these interviews;that to eachof the employeesinterviewedhe stated that itis not "fair to tie up the work of war production"for the purpose of organizing machineoperators,but that "if fifty-one per cent of the men of the shop wanted a union,"he wouldtry "to make it a success" ;that the men in the service"should have a voice in the matter ;they should be entitled to just as much say as anyone else,"and that to that extent he "mayhave made the statementthat thiswhole thing[self-organization of employees]shouldwait until after the war was over"and "then have a vote on it at such time." Also, inthe letter of February21, 1944,which was admittedlywritten byBridge to the employees inthe armed forces ofthe UnitedStates, and which came to the attention of the employeesat the plant,Bridge,among other things,stated that he did not agree "with the boysdoing this organizing,"whom he characterized as "two-timers" who "get under[his] hide" ;and that if he could, he would "lick the living hell out of them."He further stated inhis letter that he hoped that"John L. Lewisof the C. I. O " and "Mr. Green of theA. F. L." would"roast in hell forever and a day";that "two big fat organizers are on the-job," who are"interested in the $2 or$5 per head they get"; and that the organizers are"sowing seeds of dissention and taking advantage of you boys in the Service while youare away." Bridge also admittedly wrote the letter of February 25, 1944, which was dis-tributed to the employees at the plant.8 It is clear,from all the evidence,and we find,that the purpose of these interviews wasto discourage and defeat the Union's organizational efforts, and not, as contended by therespondent,to discuss the lag in production.While it appears that some of the machine operators who were interviewed voluntarilystated to Bridge that they had joinedthe Union,or that the Union was desirable,or thatthey were in favor of unions, the great majority of those interviewed were questioned byBridge concerning their attitude towards the Union. SHARTLEBROTHERSMACHINE COMPANY535part of the plant; shortly thereafter, many of the employees in theWelding Shop withdrew from the Union. In February 1944, Assist-ant Superintendent Martin asked employee Miracle what he knewabout the Union, and also told employee Kramer that if the Unionorganized the plant, the employees would lose all their privileges.Forming part of the pattern of unlawful and coercive conduct out-lined above was Bridge's afore-mentioned letter of February 21, 1944,to the employees of the respondent who were with the armed forcesof the United States, as well as his letter of February 25, 1944, to theemployees of the respondent at the plant, in which Bridge plainlymanifested the respondent's strong antipathy to the Union.Upon the entire record, we are convinced, and we find, that thestatements and acts of the respondent outlined above were integralparts of a course of conduct 5 which was designed to defeat the Union'sorganizational efforts and which interfered with, restrained, andcoerced the employees in the exercise of the rights guaranteed inSection 7 of the Act .13ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Shartle Brothers Machine Com-pany, Middletown, Ohio, and its officers, agents, successors, and assigns,shall :1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Interna-tional Association of Machinists, affiliated with the American Federa-tion of Labor, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds will.effectuate the policies of the Act:(a)Mail to each employee in the armed services of the UnitedStates to whom was mailed a copy of the letter dated February 21,1944, signed by Adam E. Bridge, notices stating that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraph 1 of this Order;Cf.N. L. R. B. v. Virginia Electric and PowerCo, 314 U. S. 469.eWe find that the coercive effect of the respondent's conduct as a whole,as outlinedabove, was not neutralized by Bridge's statement to the employees interviewed by him that"it was [their]inherent right to belong to a Union or not, as [they]wished."SeeMatterof Agar Paeksng&Provision Corporation,58 N. L. R. B.738;Matter of Julius Cohn,d/b/a Comas ManufacturingCo., 59 N. L.R. B. 208;Matter of American Needlecrafts,Inc.,59 N. L. R. B. 1384. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Post at its plant at Middletown, Ohio, copies of the noticeattached hereto, marked "Appendix A."Copies of said notice, to befurnished by the Regional Director of the Ninth Region, shall, afterbeing duly signed by the respondent's representative, be posted by the -respondent immediately upon receipt thereof, and maintained by it forsixty (60) consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by the respondent to insure that said noticesare not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEES PURSUANT TO A DECISION AND ORDER Ofthe National Labor Relations Board, and in order to effectuate thepolicies of the, National Labor Relations Act, we hereby notify ouremployees that :We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist International Associ-ation of Machinists, affiliated with the American Federation ofLabor, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection.All our employees are free tobecome or remain members of this union, or any other. labororganization.------------------------(Employer)Dated ---------------------------By ------------------------(Representative)(Title)-L -------------------------------------------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced,'or covered by any other material.INTERMEDIATE REPORTMr Benianun E Cook,for the Board.Mr. Elliott D. Level/,of Middletown, Ohio, for the respondent.Mr. Carl Cederquist,of Cincinnati, Ohio, for the I. A. MSTATEMENT OF THE CASEUpon an amended charge duly filed on May 1, 1944, by International Associa-tion of Machinists, herein called the Union, affiliated with the American Federation SHARTLE BROTHERS MACHINE COMPANY537,ofLabor, the National Labor Relations Board, herein called the Board, by itsRegional Director for the Ninth Region (Cincinnati, Ohio), issued its complaintdated May 2, 1944, against Shartle Brothers Machine Company, herein calledthe respondent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section 8 (1)of the National Labor Relations Act, 49 Stat. 449, herein called the-Act.With respect to unfair labor practices the complaint alleged in substance thatthe respondent at its Middletown, Ohio, plant, through its officers and agents,after February 1, 1944, questioned its employees regarding their union activ-ities, urged them to abandon the Union, threatened them with loss of advantagesif they formed a union, vilified Union representatives, disparaged the Union, urgedits employees to postpone selection of a bargaining agent until the end of the war,thereby interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed them in Section 7 of the Act. Copies of the complaintand accompanying notice of hearing were duly served upon the respondent andthe Union.At the opening of the hearing, the respondent filed its answer, ad-mitting the allegations of the complaint with respect to its corporate organization,admitting that it is engaged in interstate commerce, denying any unfair laborpractices and averring that any statelnents made or letters or bulletins issued orpublished by the respondent were protected by the constitutional guaranty of free-dom of speechPursuant to notice, a hearing was held at Middletown, Ohio, on May 22, 23 and24, 1944, before William R. Ringer, the undersigned Trial Examiner duly desig-nated by the Chief Trial Examiner. The Board and the respondent were repre-sented by counsel and the Union by a representative.Full opportunity to beheard, to examine and cross-examine witnesses and to introduce evidence bear-ing on the issues was afforded all parties. At the opening of the hearing therespondent moved to dismiss the complaint and renewed such motion at theclose of the hearing.The motions were denied.At the close of the hearingBoard's counsel moved to conform the pleadings to the proof with respect tominor matters.This motion was granted without objections.The respondentsimilarlymoved to conform its answer to the proof.Without objection, themotion was granted.At the conclusion of all the evidence counsel for the Boardand the respondent participated in oral argument on the record ; the representa-tive of the Union stated that he did not desire to argue orally. The parties wereadvised that they might file briefs with the undersigned.No briefs have beenfiled.Upon the entire record in the case and from his observation of witnesses, theundersigned makes the following :FINDINGSOF FAC1rI.THE BUSINESS OF THE RESPONDENT'The respondent is an Ohio corporation having its office and plant at Middletown,Ohio.It is a division of the Black-Clawson Company, an Ohio corporation.It is engaged in the manufacture of equipment for the armed forces of the UnitedStates.The principal raw materials used by the respondent in the manufactureof its products are steel, cast iron, and brass.A substantial part of the raw mate-rials used by the respondent is transported to its plant in interstate commerce;the greater part of its finished products is transported from its plant to other1The findings in this report are based on the pleadings,a stipulation made by the partiesat the hearing and evidence introduced by the Board. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDStates.The respondent concedes that it is engaged in commerce within the mean-ing ofthe Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, affiliated with the American Federationof Labor, is a labor organization within the meaning of the Act,. admittingemployees-of the respondent to membership.III. THE UNFAIR LABOR PRACTICESA. BackgroundIn the early part of 1944, the respondent had approximately 333 employeesengaged inproduction at its plant, of whom approximately 50 were machineoperators.At all times material herein H. D. Martindale has been the vicepresident and general manager of the plant, and Adam E. Bridge has been vicepresident in charge of production.Martindale is in full charge of plant operationsincludinglabor relations.The Union began active organizational efforts among the respondent's employeesearly in February 1944. Some of the employees met on February 6, and decidedto get in touch with a national union. Shortly thereafter they requested the Unionto help them in their organizational plans!Martindale testified, and the under-signed findsthat he had no knowledge of union activities before February 15.It is clear from the record that Martindale and the respondent did not welcomethe activities of the Union among the respondent's employees-and did not desirea union inthe plant.Martindale, in response to questions by theTrial Examiner,testified on this point as follows :A. I certainly didn't have any desire for it to organize. I was more con-cerned to know what the things were I hadn't done to cause them to feel theyneeded a Union. It is rather a thing to be proud of, I feel, that we had theshop for 44 years and there has never been expressed any desirefor unionism_up to that time.*******Q.What was the position of the Company at this time with reference to aunion cominginto the plant?Now you can just take that in your own waywhatever your answer is.A.My natural position would be that there is no need ofa union unlesswe had practices there which were generally unacceptable to the men. Ifthey did not exist in any quantity I certainly did not want to be obligatedto deal with strangers coming into the plant.*******Q. State whether or not you were expecting them, after you found out whatthe men thought was wrong and you made corrections, what were your ex-pectations as to what would be the Union's further activity in the plant?A. There wouldn't be any need for further activityMartindaletestified, and the undersigned credits his testimony, that he leftfor New York on Tuesday, February 15, and returned Friday, February 18, andthat he first learned of the Union's organizational efforts among the respondent's'The record does not disclose whether it was contemplated to attempt to organize theentire plant or only certain departments.It is clear, however, that the machine operatorsand the employees in the Welding Department were included in the plans and that organi-zational activities followed in those departments. SHARTLE BROTHERS MACHINE COMPANY539employees within the hour preceding his departure.He left Bridge in completecharge of all matters relating to labor relations during his absence.B. Interference, restraint, and coercionOn the same day that Martindale left for New York, Bridge begana series ofindividual interviews with various of respondent's employees in the apprenticeschool room, located in the basement of the plant.Bridge testified that he calledonly machine operators for these interviews because "at that time there was noapparent effort toward organization" on the production floor or in otherdepartments.'Bridge testified that this was the first time employees had been called in oneby one in a series of interviews. Several of those interviewed testified that themessage had been given them by Harry W. Martin, the assistant superintendent'of the plant, that Bridge wished to talk to them in the basement room.The testimony of Raymond Dennis, one of the employees interviewed,signifi-cantly indicates the purpose and pattern of the interviews, as follows :Q. Relate briefly, if you can, what Mr. Bridge said to you.A. He said that he wanted to have a talk with me about the way thingswere going ; that he had heard that we were thinking about forming a unionand said he was going to state his side of the story pretty straight, straightfrom the shoulder, and he did.Q What was said?A.He wanted to know what I expected to derive from this union.Heasked me if I expected to get an increase in pay out of it.Q Did he make any remark relative to your interest in the Union?A.He asked me how I- felt about it.Various individuals testified regarding their interviews.They all agreed thatat the beginning of each interview Bridge inquired as to the individual's unionmembership or interest. It is clear from their testimony and Bridge's admissionsas to the time spent in different interviews that those who expressed lack ofinterest in the Union were dismissed in 5 or 10 minutes while in the cases ofthose who expressed such interest, the interviews continued much longer, insome instances, for as much as 11/2 or 2 hours. Each' testified to anti-unionquestions or statements by BridgeThe sum of the various questions testifiedto by the various witnesses both for the Board and the respondent as made byBridge in the series of interviews is as follows :Was the employee a member of or interested in the Union?; what benefitdid they expect to derive from the Union?; and did they expect a pay raisebecause of unionization?The sum of the various statements to the various witnessesis similarly asfollows :-He thought the employees could do better without a- union ; the respondenthad treated well employees when they became ill ; the respondent had beenliberalwith Christmas bonuses, vacations, and lunch period time ; theattempt to form a union was unpatriotic; he would fight the Union and dohis best to beat it; although he was opposed to the effort to organize thes Bridge, however,knew of the union activitiesamong the employeesin the WeldingDepartment,since, as hereinafter found, and as admittedby Bridge,he talked to them as agroup that same day with referenceto the Union. 540'DECISIONS OF NATIONAL LABOR -RELATIONS BOARDmachine operators, yet if 51 percent-of all the employees in the plant votedfor a single union he would recognize it and help make it a success ; theCompany would stick by the men who stuck by it ; he could take certainmen out of the shop in order to beat the Union and that he would, if necessary,discharge individual employees ; the employee being interviewed should giveserious thought to what they were doing ; and any - employee should feelfree to come to him and discuss problems.When mentioning that it was unpatriotic to attempt to form a union, Bridgementioned Tarawa and Bataan and other battles of the present war.Bridge denied that he directed employees to come to him for these interviews,testifying that they were merely invited to come in for a discussion of shopconditions, and he denied that he discussed the Union's organizational effortsduring the interviews, testifying that the discussion related only to a lag inproduction.The undersigned does not accept Bridge's denials on either point.The first is an attempted technical distinction between an order from a highofficial of the Company to an employee to appear before him for an interview,,and an invitation from the official for the emploSee to appear for the samepurpose.There is no distinction on the facts in this case.Each employee wascaused to come before Bridge and was interviewed by Bridge with respect to amatter pertaining to the respondent's business.With respect to Bridge's denialthat in the interviews there was discussion of the Union and its organizationalactivities, all the witnesses called by the Board and by the respondent whotestified about the interviews stated that Bridge inquired as to their unionmembership or interest and Bridge himself testified as follows :Q. Did you call the men down, all of them, who were working on machinetools?A. I think practically all of them.*******Q Did you state to them when they came down that you wanoted to talkover this union business with them?A. I stated to them, as I stated to the others, that I was concerned aboutwhat was going on and what was back of it, but [what] the reason for itwas, and I wanted to get each and every man's opinion.Q. You mean with respect to the union activities?A. That is right, sir..-The undersigned was not favorably impressed with Bridge's testimony.Hewas an evasive witness.The witnesses called by the Board and by the respond-ent with respect to the interviews were frank and direct in their testimonyas to -Bridge's statements to them.The undersigned, therefore, does not creditthe denials of Bridge as to the interviews and finds that he asked the questionsand made the statements in the course of the_ interviews as above set out.On February 15, the day when Martindale left for New York and Bridge beganthe series of interviews in the basement room as above found,- Bridge alsotalked to the employees in the Welding Department. Shortly before 5 p. in.,quitting time in that department, Bridge gathered the employees in the WeldingShop about him near a desk in the shop and spoke to them. He first talkedabout shop conditions and causes for dissatisfaction but shifted to a discussionof the Union's organizational efforts and told them that he was opposed to theorganization of part of the plant but that if 51 percent of all the employees inthe plant voted for a union he would cooperate with it.After' Bridge left, the employees discussed the situation and appointed one oftheir number to see the Upion officials and ask for the return of the authoriza- SHARTLE BROTHERS MACHINE COMPANY541tion cards which had been signed by employees in the Welding Department andwhich had been delivered to the Union.The next day, February 16, such requestwas made of the Union and the authorizr}tion cards of 14 employees werereturned to them.The record is entirely clear that the Union had obtained substantial supportamong the machine operators and the employees in the welding department andnot elsewhere.It is equally clear from Bridge's own testimony that he knewthat the Union was succeeding among the employees in the two departments.It has been found that Bridge interviewed the machine operators because oftheir interest in the Union.Bridge's speech to the employees of the WeldingDepartment was made for the purpose of and had the effect of discouragingsuch employees from membership and activity in the Union.Bridge testified, and the undersigned credits his testimony, that on February16,while he was interviewing one of the machine operators, he received wordfrom the Navy Department that a Navy nurse would be available to make apatriotic address to the respondent's employees the next day.The meeting washeld in the plant on February 17, at which patriotic addresses were deliveredby the nurse, other Navy speakers, and Company employees. Immediately fol-lowing these addresses, Bridge talked with various machine operators at theirmachines.Robert J. Rivers, one of the machine operators so interviewed, testi-fied as follows, and the undersigned credits his testimony :Well, at that time we had a Navy meeting in our shop, the Navy personnel.Mr Bridge came over to my machine after this meeting and told me hereally had this meeting for any influence it might have on our unionactivities.Bridge began each of these interviews at the machines with a reference to thepatriotic meeting just ended and proceeded to talk about the union activity in theplant.The employees who testified concerning the interviews at the machinestold of various statements made to them by Bridge in the individual interviews,as follows :He understood there was union activity in the plant;itwas unpatrioticto form a union at the time;union activity was detrimental to the wareffort; the men should wait until thecompany'semployees in the armedservices should return;the men would derive no benefit from the Unionas wages were frozen;the employees might lose privileges then enjoyed;the Union would bring hatred into the plant;the Union could get no votesoutside the machine shop;and if 51 percent of all the employees in theplant would organize in a single unit he would be willing to recognize theorganization and make ita success.'The undersignedcredits theirtestimony.Martindale testified, and the undersigned credits his testimony, that uponhis return to the plant on February 18, Bridge reported to him that he had beeninterviewing men.He admitted that he approved the holding of such interviews,and that Bridge continued so to interview the machine operators thereafter.On or about February 21, 1944, Bridge addressed the following letter (datedFebruary 27, 1444, and mailed on or about that day) to all the men who hadworked in the respondent's plant and left for the armed services of the UnitedStates:4 J. J. McGraw, Robert J. Rivers, and Robert Hatton. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDMIDDLIIPOWN, OM O,February 21, 1944.It has been sometime since I have written to you fellows in the Service,and to a large extent it has been because I am getting old and lazy, andin order to make myself feel a little better about it I'll give the excuse thatthe troubles have been many and my ability to shake them off not what itshould be. - Maybe I need a field ration and a couple of vitamins. Anyhow,I am not feeling sorry for myself, for I am eternally grateful that my servicewas in the last war and not in this one, and incidentally I don't feel toosorry for the Home Guard who are complaining that Bill Jones is gettingmore premium work than he is, etc. etc. After all, Bill has had the easypart for he has made good money, has had three good meals a day, a goodplace to sleep and still has two legs, two arms, two-eyes. So I don't justexactly shed tears over these boys who are getting upset because they feel theyare not getting quite as good a break as the other fellow. Somehow orother I just can't realize that this company is having this sort of trouble.I came here in 1C03, and all during that time I have felt that the relation-ship between the shop and the office had been excellent. Some troubles, yes,but as I have seen it, the troubles, have been minor and certainly they don'tcompare to the troubles one is apt to encounter working for Uncle Sam.Yep, they are trying to organize our shop, and believe me, when I say forthe first time in my life I have seen dissension among the shop men thatis really serious, and for that reason alone if for no other I hope the thingfalls through, for after all nothing should ever interfere in the slightestdegree with production and a shop torn in two over this sort of thing willnever produce to their full ability.Now, I do not think they have a chance of a snowball in Hell of'organizingthe entire shop.They are licked and they know /it, so they are trying toorganize the machine operators.They apparently have no regard for thewishes of the majority, they have not any regard for those of you in theservice whom we still think of as our men. You won't have any say inthe matter.You will have to take whatever they do and like it, and if-that's American, if that's patriotic, then I am the Queen of Sheba.Bear inmind too that the majority of these men are new men, but the leaders arenot new men, nor are they our older men. Only a few and a very few ofour older men will have anything to do with it, but according to the youngermen they are old fogies.Well, maybe they are, but when I look at the recordsof their work, I wish to God we had a shop full of them.I give you three guesses how I feel about it.Maybe it doesn't pay todo your damndest to try and be fair, but God knows I don't want to workin a shop where you have to live by a fixed set of rules and make everyman put his nose to the grindstone and keep it thereWe have a friendlyshop, and I just hate like Hell to see it go out the window, and go outthe window it will for there won't be cooperation in a shop where lessthan 25% of them want to rule the shop.Two big fat organizers are on the jobWonder what they are doing forthe war effort?Maybe they are only interested in the two dollars or $500per bead they get. Yep, there is a man shortage, but are these two 250pounders doing anything to help out, or is 'their business sowing seeds ofdissension and taking advantage of you boys in the Service while you areaway.Personally I'd be a little bit ashamed to have their jobs In somecases the old rule of force is being applied, for one of the girl operatorstold Dennis she didn't want to join, and he told her she would have to SHARTLE BROTHERSMACHINE COMPANY543join whether she wanted to or not, and that same duck later told me hehadn't made up his mind whether the Union would be a good thing or not.And that boy is one of the ones doing the organizing.If he lies to me,would he lie to the shop boys? I have a few fancy words I could use indescribing that sort of person,but after all some things aren't allowed topass the censor.I have respect for the man who stands on his own hind legs and voiceshis opinion,but these two-timers get under my hide.I don't agree with theboys doing this organizing,and if I can, I'll lick the living hell out ofthem, but I do give them the right to their own opinion. I am wonderingwhat you think about it. Sorry I didn't have time to write you soonerabout it as I know each and every one of you will be interested,but lateor not,'just the same I'd like to haveyour opinionThere have been many stories circulated in the shop, most of which aredamn lies.The worst one I heard was that one of the shop boys who is doingsome organizing,got hold of one of our newer men and said, "Did youknow they were going to give all these soldiers and sailors jobs when theycome back?Let's organize and keep them from doing it."There you are,brother, that's the kind of talk going around.My only regret is that Idon't know who that duck was, for the man would not tell me.Old as I am,I'd sock him one, and as many more as I could,and if I could get the SBdown, I'd jump on his face.We made you birds a promise,and come Hellor high water we will do our damndest for (sic)fulfill it.Another thing-they say "the company is operating on a cost plus basis-so let's get ours"This companyhas not had a single solitary cost plus joband I've offered to show them the contracts on any and all jobs. Does thatstop them?Well, nobody has ever come in to see a contract,but the storyis still repeated.Then they say-"Well, you made aJot of money." Thetruth is we will make about 5 3% profit. So I guess we are not getting rich,especially as out of that we must buy our machine tools, etc.As for EDM,Cliff and I, we get just the same salary we did before we went into it.Now I could go on for about 8762 pages of this, for I am mad, and I don'tmean maybe.Why just yesterday a Lieut. of the Navy and a nurse (alsoa Lieut.)who was on the hospital ship,Solace,in the South Pacific, cameto our shop. They gave grand talks,in fact they made a few tears come tomy eyes, and ten minutes after-they were through one duck complained tome that somebody was getting more premium than he was.For the firsttime in my life I really let loose on that bird.I think he knew what Ithought of him.Now I am not Jesus Christ. I make a hell of a lot of mistakes, but I'never made the mistake of putting myself above my country.John' L Lewisof the C. I. O. did, and so did Mr Green of the A. F. L. when he said-"If it isn't settled by the 24th, the railroads go on strike."What a great loveof country they have.May they roast in hell forever and a day.Well, how I have ranted and raved.Got to let off steam somewhere orI'll blow up.Enough of that.Tell me honestly what you think.Busier right now than a one-armed paper hanger with fleas.Have donea couple of real hurry up jobs for Uncle Sam and are starting on anotherone-this one rudder hearings for LSTs. Seems the contractor got beliino,and the Navy called us in to help out,so we will be doing quite a lot ofthose before long.Our big job of Maritime pumps is just starting to roll. The big shaftswill soon fold up. The welding shop will finish up the condensor(for LST) 5144DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout the last of March, and so far we have no new contracts but are figur-irlg on a few and have our fingers crossed. The two vertical boring millsare tied up.for about seven months.The two big horizontals about 9months.,We are getting a new 48 x 48 x 16' 4-head Gray planer with new1electric drive.Cost about $30,000.00.How about kickin in some of thecrap winnings?I have before me the new Selective Service list, and it-is probable all,.our married men in the age limit are going before long. Ain't it hell. Yousure would not feel at home in the old shop. I don't know half of them.Well, Cheerio, and happy dais and good luck.Sincerely,(S)ADAM E BRIDGE.P. S.-Take time out to write me and tell me frankly what you think' aboutthis union business. We have told the men that if 51% were for it that itwould be OK with us, but we thought every man should have the right tovote, and youboysin the Service should have your right.N. B.-I just showed this to Owings, and he says the trouble with thisletter is that I didn't make it strong enough.A. E B.Bridge had been in the habit of writing to the Company's employees whowere in the armed services but this was the first letter he sent them whichdiscussed unionization.The letter was dictated by Bridge, prepared in therespondent's office by the respondent's employees, and mailed in respondent'senvelopes.The letter came to the attention of the respondent's employees working inthe plant by reason of the fact that on February 26, 1944, one of the recipients,home on furlough placed it on an employee's bench in the shop The letter-was read in the plant by various machine operators and later a copy of it wasmade and given to the Union's representative 6About February 25, 1944, the respondent distributed to its employees a letterof that date signed by Bridge.Bridge personally handed out about 25 copiesto employees at a change of shifts when the foreman was absent. The letteris as follows :2/25/44It is our privilege to live in the United States of America, one of thefew remaining countries of the world where a large measure of freedomstillexists.In the last few days yon have seen your Congress rise inrebellion over what they evidently thought was an attempt on the part ofyour President to impose his will- upon the CongressThis is a healthycondition.As to whether the Congress or the President is right is asidefrom the thought I have in mind-namely, that it is still possible, in thiscountry, for the peoples duly elected representatives to assert their powerand refuse to bow to the will of one man. This, I believe, is as it should`be, for it is the very spirit of America.Ever since this country becamea nation it has been our policy to abide by the rule of the majority. Thisis,of course, directly opposite the policy of dictatorship where one manor a small group rules and imposes his or their will on the majority.Every one of you men have been kind enough to talk with me'man toman the question of union organization in this shop. In talking with youI have expressed the view that if 51% of the shop employees by vote,Credited testimony of Francis Kramer and Donald Harboen. SHARTLE BROTHERS MACHINE COMPANY545"desired union organization, your company would feel that it was entirelyin order.It does not, however, seem to be in either yours, your company's,or your country's best interest to take any action wherein ill feeling mightbe created between minority and majority groups in your shop. This iswarThe Company and employees of this company have a job to do, andthat is to produce the best equipment and the most equipment in the leastpossible time.This is our solemn duty, and in my opinion no one or no,small group should take any action which does not reflect the will of themajoritySuch action can not help but breed dissension among the shopmen and dissension and disunity does not tend toward the degree ofcooperation so necessary to attain maximum production which is neededby your country.Let us assume that in this organization of approximately 333 employees,the operators of machines decide they wish to organizeThis, of course—would be a minority group.Now we believe most men of draft age willbe called to the service of their country.This in turn means that we musthire whoever we can getThey may be communists, anarchists, or whatnotWe have to take what we can get. All right you younger men may havegone to the services and in your place are these men. Can any of youguarantee they would not strike? Can any of you guarantee they mightnot walk off the job? I do not believe a strike could be called in thisplace today or tomorrow or as long as we have our present group ofemployees.Irepeat,what of these new men? Are you 100% sure theywill feel about strikes as you do?Whose responsibility will it be if suchmen would cause a strike? It is worth thinking about, and such a respon-sibility should not, in time of war, rest lightly upon any man's mind. Iwish to make it plain I do not say it would happen. I say it can happen,and if it should, a man who loves his country could not sleep if he had apart in bringing about a condition where such a thing might occur.This company was organized in 1896. In 48 years we have never had onesingle solitary serious dispute with our employeesI am proud of thatrecordI am proud that this company has had the name of being a goodplace to work.During that period our employees have prospered and inthat connection I might call to your attention the fact that very very fewof our older men want to join-any union.Theirs is the voice of experience-Theirs is the knowledge of faith that has come to them through manyyears of dealings with your management. They should not be lightlyignored.Now we have machinists on the floor, in the repair gang, in the toolroom, and in the grinding roomAre these men a part of the skilledworkers?Are they with justice to be excluded from any organization inthis shop?Does such an exclusion bear the earmarks of justice and fairplay?Is that the American way of doing things, or does it reflect themethods of a Hitler? Is that Democracy or is it dictatorship?Last week men came to me and said, "Adam, I don't know what to do.They tell me if I don't go along I am going to lose my friends." One girlwas told she would have to join whether she wanted to or not. One mantold me he had been approached with this sort of thing: "Look here-youare a new man. These soldiers are coming back, and you will have no job.Let's organize and hold our jobs "Men, did your company ever indulge" in tactics like that?Yes, some men, we understand, were told that signing that card didn'tmean much, that they could quickly and easily get out of it.Well, read628563-45-vol 60-36 .546DECISIONS OF NATIONAL LABOR RELATIONS BOARDitover again, and I think you will get a rude shock. Now this is yourbaby, your responsibility.Have no fear about losing friends. If thatwould happen, you are better off without that sort of friendship.Decidethis thing according to your own conscience and not the other fellow's,bearing in mind that if you have grievances, the doors to your frontoffice are open to you.(S)ADAM EBRIDGE.As noted above, Francis Kramer was one of the machine operators inter-viewed by Bridge in the basement room on or shortly after February 15.HarryMartin, assistant superintendent, directed him to see Bridge.Kramer wasactive in the organizing efforts of the Union and was president of the local.Before Kramer's interview, according to Iramer's undenied testimony, Martincame to his machine and talked to him about the Union. His testimony asto,this conversation is as follows:He came out and said that if the Union came into the shop we wouldlose all our privileges ; that we would have to get down at 7 and worktill 7 and we would only get 18 minutes out for lunch * * * we mightnot get the vacation check after that.He said : You would have to stayright at your machine and not walk around the shop any more.It has been heretofore found L. G. Miracle, a machine operator, was inter-viewed by Bridge in the basement room.His testimony *as undenied thatthereafter on or about February 21, he was visited at his machine by Martinand his assistant, Taulbee, and that they asked him what he knew about theUnion.Another machine operator, Estal Rubal, testified to a conversationwith Martin after his interview with Bridge.According.to Rubal, Martin askedhim how he had got along in his interview with Bridge.Martin, in his testi-mony, denied making such inquiry, but admitted that he had a conversationwith Rubal at his machine, and testified as follows with respect to what hesaid to Rubal :A. I talked to him about relations in general in our plant, the conditionshe -was working under, and that if he was contemplating making any kindof a change in his own connection that he should get into whatever organi-zation he' was considering and find out what good it might do -him, if any,and consider thoroughly the benefits he had at present under the presentworking conditions, and make sure he would improve himself with anyorganization, and then make up his mind, which was better.Q.Was that with reference to the Union organizing about that time?A. I would say yes.-The undersigned credits the testimony of Kramer, Miracle, and Rubal, andfinds that Martin made the statements testified to by them, and made the state-ments to Rubal as he himself testified.C. Therespondent's contentionsThe undersigned has heretofore found that Bridge's interviews with the ma-chine operators in the basement room and at their machines and his speech tothe employees of the Welding Department related to the union membership orinterests of the employees talked to.The respondent's contention to the contraryis therefore rejected. It is further contended, however, that any statementsmade by Bridge to the machine operators or employees in the Welding Depart-ment were expressions of opinion and privileged under the guarantee of the rightof free speech in the First Amendment to the Constitution of the United States. SHARTLE BROTHERS MACHINE COMPANY547'The undersigned finds the contention to be without merit.The undersigned:finds that the respondent's conduct in this respect amounted to pressure exertedby the employer and constituted interference, restraint, and coercion .6Therespondent's further contention that it has not been shown that the employeesactually changed their opinions or conduct because of Bridge's interviews andtalk is also rejected since, as has been pointed out, Bridge's conduct and state-ments were of an interfering, restraining and coercive nature.'The respondent contends that the letter of February 21, 1944, sent by Bridgeto the company's employees then in the Armed Services of the United States wasa personal letter from Bridge for which the respondent is not'responsible, was aletter sent to persons no longer employees of the respondent, and'the statementstherein contained are privileged as expressions of opinion under the first amend-ment to the Constitution within the principle of theAmerican Tube BendingCase.'The undersigned cannot agree with these contentions.The employeesto whom the letter was sent had not ceased to be employees of the respondent.The Selective Service Act contemplates that employees who have left their workto serve in the armed forces shall be returned to their former positions upon theirreturn from military service.The Board permits employees who are in themilitary service to vote in elections for the determination of representatives toact as bargaining agents.The Board regularly orders that employees who havebeen discriminatorily discharged and who are now in the military service beoffered reinstatement upon their return to civilian status.The Board has issuedcertifications of representatives subject to review when a sufficient number ofemployees have returned from military service to make it probable that themajority status of the certified representative has been altered.' It is clear fromthe letter itself and from Bridge's statements to employees interviewed that therespondent considered the men in military service as still being employees, in-terested in the organizational efforts of the Union and entitled to vote on thequestion of the selection of a bargaining agent.Under these circumstances itcan not be successfully contended that the letter was a personal communicationof Bridge to the employees.The letter does not come within the principle of theAmerican Tube Bendingcase.On its face it is not a temperate, unbiased expres-sion of opinionIn addition, it must be considered in connection with the actsand statements of Bridge and Martin heretofore found to have constituted inter-ference, restraint and coercion.Furthermore, the letter came to the attention ofthe employees then working in the respondent's plant and the hostility of therespondent to the Union, already indicated by the acts and statements of Bridgeand Martin, thereby was emphasized to such employees.The respondent also contends that the letter of February 25, 1944, deliveredto the respondent's employees working in the plant, is protected by the sameright of freedom of speech.Under the principle of theAmerican Tube Bendingcase, this letter must be considered in connection with the letter of February 21and the acts and statements of Bridge and Martin heretofore found to constituteinterference, restraint and coercion.When so considered it is clear that therespondent's contention is without merit.ON L. R. B.v.Virginia Electric and Power Co.,314 U. S. 469.° Virginia Electric & Power Co. V. N L. R B ,319 U S 533; NL R B v John Englehorn& Sons,134 F.(2d) 553(C. C. A. 3).Although under these decisions proof is unnecessarythat employees were, in fact,coerced in their views or actions,the record contains ampleevidence that Bridge's interviews and statements had that effect on certain of the employees,including liarboen,Miracle and RiversON. L. R. B. v. American Tube BendingCo., 134 F. (2d) 993(C. C A. 2), cert den 320U S 768.°Matter ofToledoBottler's Assn,56 N L. R. B 930 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned finds on the entire record that by the acts and statementsof Bridge and Martin, by the letters of February 21 and 25, 1944, and by the,totality of such acts, statements and letters, the respondent has interfered with,restrained, and coerced its employees in its Middletown, Ohio plant in the exerciseof the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe undersigned finds that the activities of the respondent set forth in Sec-tion III above, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantial relation tdtrade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act and to restoreas'nearly as possible the conditions which existed prior to the commission of theunfair labor practices.CONCLUSIONS OF -LAW1.International Association of Machinists, affiliated with the American Fed-eration of Labor, is a labor organization within the meaning of Section 2 (5)of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) of the Act.3.The aforesaid labor practices are labor practices affecting commerce withinthe meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONS0Upon the basis of the above flndings,of fact and conclusions of law, the under-signed,recommends that the respondent,Shartle Brothers Machine Company,a corporation,Middletown,Ohio, and its officers,agents, successors,and assigns,shall :1.Cease and desist from :(a)Discouragingmembership in International Association of Machinists,affiliated with the American Federation of Labor, or in any other labor organ-ization of its employees,by questioning its employees as to their union affiliation,their union activities or other union matters;by urging,persuading, or warningits said employees to refrain from aiding or becoming members of the Union ; bydisparaging or vilifying the Union or the Union's leaders or organizers; bythreatening said employees with loss of privileges or wages if the Union becomestheir collective bargaining agent; by urging employees to postpone selection ofa bargaining agent until the conclusion of the war;by disparaging the advantagesto be gained by membership in the Union;by informing its employees that theUnion would never be successful in organizing them; by informing its employeesthat it would prevent any successful organization of them by the Union; bythreatening to discharge union leaders or adherents;and by stating to itsemployees that it would grant Union recognition only to a union representing aunit which is desired by the respondent ; 'SHARTLE BROTHERSMACHINE COMPANY549(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join, or assist International Association of Machinists (A. F of L.)or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, as guaranteed in Section7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Post immediately in conspicuous places throughout its plant at Middle-town, Ohio, and maintain for a period of at least sixty (60) consecutive, daysfrom the date of posting, notices to its employees stating- that the respondentwill not engage in the conduct from which it is recommended that it cease anddesist in paragraph 1 (a) and (b) hereof;-(b)Mail to each and every employee now in the armed services of the UnitedStates to whom was mailed a copy of the letter of February 21, 1944, signed byAdam E. Bridge, a copy of the notice recommended posted in its plant;(c)Notify the Regional Director for the Ninth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that he has complied with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3-effective November 26, 1943-asamended, any party or counsel for the Board may within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, pursuantto Section 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building,Washington, D. C., an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as lie relies upon, together with an original and fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file a copywith the Regional Director.As further provided in Section 33, should any partydesire permission to argue orally before the Board request therefor must bemade in writing to the Board within ten (10) days from the date of the ordertransferring the case to the Board.WILLIAM R. RINOEFTrial Examiner.Dated July 27, 1944.